Citation Nr: 0530253	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness and tingling of the fingers and toes.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath and muscle spasms of the 
legs, arms, back, and neck due to herbicide exposure.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in 1998, 1999, 
and 2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  Numbness and tingling of the fingers and toes are not 
shown by competent medical evidence to be the result of 
exposure to herbicides during service, or to any other 
disease, injury or incident in service.

2.  Shortness of breath is not shown by competent medical 
evidence to be the result of exposure to herbicides during 
service, or to any other disease, injury or incident in 
service.

3.  The veteran does not have a disability manifested by 
muscle spasms of the legs, arms, back, and neck.

4.  The veteran's service-connected hearing loss in the left 
ear and tinnitus is not sufficiently severe as to preclude 
him from obtaining and retaining all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by 
numbness and tingling of the fingers and toes is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Service connection for a disability manifested by 
shortness of breath and muscle spasms of the legs, arms, 
back, and neck is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service- 
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in May 
1998 concerning his claims.  

In April 2002 the veteran was provided a notice concerning 
his claims.  In this letter, the appellant was notified of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  The appellant was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, the veteran underwent VA 
examinations in June and August 2002.  A rating decision was 
issued in July 2002.  Additional VA treatment records were 
added to the claims file and a supplemental statement of the 
case was issued in November 2002.  In June 2004, the Board 
remanded the issues to the RO for further development and 
adjudication.  The veteran underwent additional VA 
examinations in March 2003, July 2004, September 2004, 
January 2005, and June 2005.  The veteran testified at a 
September 2003 Travel Board hearing.  A supplemental 
statement of the case was issued in July 2005.  In a 
statement by the veteran dated in July 2005, he indicated 
that he had no other evidence to submit to the Board.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
bilateral skin disorder of his feet by presenting evidence 
which shows that it was at least as likely as not that the 
disease was caused by in-service exposure to Agent Orange.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303(d); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of numbness and tingling of the 
fingers and toes; or a disability manifested by shortness of 
breath and muscle spasms of the legs, arms, back, and neck.  

VA treatment records dated January 1972 to March 1998 showed 
that in November 1992 the veteran reported that he hurt his 
back at work in 1991 and complained of low back pain, non-
radiating.  An April 1992 pulmonary function test showed 
minimal airway obstruction.  In August 1993, the veteran 
complained of low back pain since a shipyard injury 2 1/2 years 
ago.  He reported constant low back pain which was severe at 
times with intermittent leg pain and constant numbness in the 
3rd toe on the right foot for 2 weeks.  

Social Security Administration records show that the veteran 
suffered a back injury at work lifting a heavy piece of pipe; 
he stated he crushed two lower discs in his lumbar spine.  He 
had been treated for lower back pain and right leg pain since 
that time and continued to receive treatments approximately 
two times per week to include physical therapy as medications 
since the injuries.  The veteran indicated that since 1994, 
his back pain had been getting worse; he got more in the way 
of tingling into his legs, which resulted then in pain that 
went from his back all the way up into his head.  The 
disability determination dated in October 1993 noted as the 
primary diagnosis degenerative disc disease L5-S1 and a 
secondary diagnosis of obesity.

VA treatment records dated in February 2002 show the veteran 
reported that in 1990, he was lifting a pipe, lost his 
balance injuring his back.  The veteran indicated that his 
back symptoms had been worsening since then.  It was noted 
that the veteran had had extensive physical therapy.  He was 
a retired pipe-fitter on disability for chronic pain.  The 
veteran reported intermittent tingling and numbness of the 
toes.  A history of a ruptured disc in past x-rays showed 
decrease space L5-S1 with sclerosis.  

Treatment records from R.W.R., M.D., dated in June 2002 
showed that the veteran complained of back pain which did not 
radiate and was relieved by resting.  On examination, the 
back had good range of motion, good flexion, extension, and 
lateral bending.  Neurologically, he was intact.  His x-rays 
showed some degenerative changes in the lumbosacral area with 
some loss of about 80 percent of this disc space and some 
spurring in the area.  

At his August 2002 VA examination, it was noted that the 
veteran reported working for 15 years in shipyards with 
exposure to asbestos.  He indicated that he had two tours of 
Vietnam.  It was noted that the veteran was a heavy consumer 
of alcohol in a binge style drinking and has been prescribed 
multiple medications for headaches, muscle aches, and muscle 
spasms.  The veteran reported that he had two to three block 
dyspnea on exertion.  He had sputum production of up to a cup 
a day of brownish sputum, and smoked one pack of cigarettes a 
day.  The veteran also reported a history of asbestos 
exposure in shipyards as a pipe fitter.  

The examiner noted that the veteran had what might be mild 
symptoms of claudication that he had thigh and calf pain with 
walking.  It was noted that the veteran was scheduled for an 
EMG in March 2002, but did not report.  There was no evidence 
of arthritis in the hands, shoulders, elbows, or lower 
extremities.  Grip was 4/5 bilaterally; biceps, triceps, 
deltoid were 5/5.  Hip flexion, knee flexion, and extension, 
ankle flexion, and extension were all 4+/5 bilaterally.  
Reflexes were 1+ symmetrical patellar, 1+ ankle on the left, 
1/2+ ankle on the right.  The veteran had good popliteal pulses 
bilaterally, but no dorsal pedis posterior tibial pulses 
bilaterally.  The veteran had cool feet without any true 
evidence of ischemia.  The examiner noted that muscle pain 
and spasm were not linked to any diagnosis at the present 
time and could not be associated with active service.  The 
examiner noted that peripheral neuropathy could occur with 
Agent Orange, but the veteran failed to report for his EMG.  
The examiner noted that the veteran's dyspnea could be 
explained by a smoking history as well as exposure to 
asbestos, but there was no evidence on the chest x-ray.

At his September 2002 VA examination, the veteran complained 
of chronic low back pain and described episodes of 
intermittent numbness and tingling throughout his entire 
body.  From the low back pain, he believed the numbness began 
in the leg, often on the left, and then spread to the right.  
Sometimes he felt numbness in the perioral region; sometimes 
it happened in the right forearm and sometimes in the left.  
It was noted that none of this appeared to occur 
synchronously.  It was very intermittent, lasting from 
minutes to hours to days at a time.  It was not associated 
with increased weakness, pain, or bowel/bladder incontinence.  
He was scheduled at one point for an EMG examination for 
Agent Orange neuropathy but failed to report for this test.  

The impression indicated that the veteran had chronic low 
back pain that appeared to be mechanical in nature.  The 
examiner found no evidence of radiculopathy with sensory 
distribution loss or motor weakness.  His reflexes remained 
intact.  He had no bowel or bladder incontinence to suggest a 
difficulty there.  The examiner found no evidence of "Agent 
Orange neuropathy" in the fact that the veteran had normal 
sensation and preserved ankle reflexes.

At his September 2003 Travel Board hearing, the veteran 
testified that he was working as a pipe fitter and injured 
his back in 1990.  The veteran contended that the numbness in 
the fingers and hands was based on the claim secondary to 
vertigo, which was not service connected.  The veteran 
indicated that he had shortness of breath.  He also indicated 
that he had muscle spasms all the time.  He stated that he 
would be walking and his muscles would lock up.  The veteran 
believed that his breathing problems were due to exposure to 
Agent Orange.  He indicated that when he was working on the 
ship, he would work with raw asbestos and fiberglass.  The 
veteran testified that he had not worked since 1990 due to 
the injury to his back.  

At his July 2004 VA examination, the veteran complained of 
pain in his feet, muscle spasm in his arms, legs, back, and 
neck, and numbness and tingling in his feet which he believed 
was related to Agent Orange exposure.  It was noted that the 
veteran had no similar complaints while on active duty.  The 
veteran reported that he initially felt numbness and tingling 
in the metatarsal area of his foot which lasted approximately 
10 minutes to 90 minutes and this was followed by pain which 
last up to two hours.  He indicated that this problem has 
been happening for the past 15 years and had been gradually 
increasing.  

Weightbearing x-rays of the feet were normal.  The diagnoses 
included painful heels with ambulation, probably related to 
strain; and intermittent numbness, tingling, and pain of the 
feet of unknown etiology.  

There was full range of motion of all the digits of both 
hands and there was full range of motion of the wrists.  
There were no signs of pain during the range of motion 
examination.  The veteran was able to hold a pen and write 
his name legibly in his right hand.  He was able to pick up 
coins and pass them to the examiner with no difficulty.  He 
was able to make a closed fist without difficulty.  The 
examiner noted that when the veteran's fist was squeezed by 
the examiner, he did not say he felt pain.  He had good 
pincer action with his fingers.  He was able to touch the 
tips of the digits 2-5 on the median and transverse crease of 
his hand.  X-rays showed right and left hand diffuse 
degenerative changes.  The diagnoses included: no muscle 
spasm seen in the arms; fully functional hands with no 
current disability; osteoarthritis of both hands with 
intermittent pain but full function.  

A VA EMG study was conducted in September 2004.  It was noted 
that the veteran complained of numbness in the last 2 digits 
of the hands, pain in the joints, weakness of the hands, 
tingling, and cramping in the hands.  He denied burning.  
Symptoms were noted to increase at night.  

The impression was bilateral median motor and sensory nerve 
conduction studies were within normal limits.  Bilateral 
ulnar motor studies drop velocity but not amplitude around 
the elbows and both sensory responses were normal.  This was 
consistent with bilateral ulnar compression at the elbows.  
The diagnosis was ulnar neuropathy, bilateral elbows, and 
mild to moderate in severity.  

At his January 2005 VA pulmonary examination, the veteran 
complained of chronic dyspnea on exertion, after one-half 
mile, stable for years.  He also complained of chronic 
sinusitis treated with nasal steroids.  He indicated that he 
occasionally woke up at night gasping for air and stated he 
had some witnessed apneas.  He did not complain of excessive 
daytime somnolence or morning headache.  He reported chronic 
cough with yellow sputum for years, exacerbated by cold 
weather in the daytime.  He had no fevers, chills, weight 
loss, palpitations, night sweats, no orthopnea, and no 
hemoptysis.

The veteran reported being exposed to Agent Orange while in 
Vietnam.  He also indicated that he worked as a pipe-fitter 
and a fireman while on these ships and it was probable that 
in the course of this employment he had some asbestos 
exposure.  He reported working as a pipe-fitter for some time 
after his discharge from the military, in 1970 which might 
have also entailed some asbestos exposure.  It was noted that 
the veteran did not complain of allergies.  The veteran 
reported smoking one-half to one pack of cigarettes a day and 
occasionally smoked marijuana.  

The examination showed saturation was 95 percent on room air, 
blood pressure was 143/87, pulse 81, respiratory rate 14, 
temperature 98.6, and weight was 198 pounds.  The veteran had 
bilateral posterior expiratory wheezes with a prolonged 
expiratory phase.  

It was noted that pulmonary function tests done in December 
2004 showed severe airflow obstruction, although, there was 
variable effort, so the degree of airflow obstruction might 
have been overestimated.  It was noted that the veteran's 
pulmonary function tests in 1992 were entirely normal.  

The examiner noted that the veteran had chronic obstructive 
pulmonary disease, likely due to his prolonged smoking 
history.  There was no evidence on physical examination, 
chest x-rays, or pulmonary function testing for asbestos-
related disease pleural or parenchymal lung disease.  The 
examiner noted that exposure to Agent Orange was not known to 
cause pulmonary disease; again noting that the veteran's 
airflow obstruction was most likely due to continued smoking, 
with a possible contribution of asthma.  The examiner 
indicated that asthma appeared to be a new condition since 
1992, when his pulmonary function tests were normal.  

A VA examiner in June 2005 indicated that the x-rays of both 
hands showed degenerative arthritis which could be the source 
of hand pain.  An EMG in September 2004, showed ulnar 
neuropathy which could be the source of the numbness and 
tingling in the hands.  The cervical spine x-ray and 
examination was normal and was not the cause of the numbness 
and tingling in the hands.  The examiner noted that the 
veteran had a work documented history of low back injury in 
September 1990 with pain radiating down both legs.  A 
lumbosacral x-ray in 2002 showed extensive loss of disc space 
at the L5/S1 level with end plate sclerosis.  The examiner 
indicated that this most likely was the source of the 
numbness and tingling in the lower extremities and possible 
muscle spasm which was not evident during the examination.  

The diagnoses included: ulnar neuropathy both arms with 
numbness and tingling in the hands; degenerative disc disease 
of the lumbar spine with pain, limited range of motion and 
neuropathy; no objective evidence of disease with muscle 
spasms; and degenerative joint disease of both hands.

Analysis

A.  A disability manifested by numbness and tingling of the 
fingers and toes

A review of the record indicates that the veteran served in 
Vietnam.  However, the veteran has not been diagnosed with 
any disability which may be presumed to be the result of 
Agent Orange exposure under the provisions of 38 U.S.C.A. § 
3.309. The evidence of record would not support a finding 
that the veteran was ever diagnosed with any one of the 
diseases subject to presumptive service connection, as listed 
in the regulations.  The veteran has not been diagnosed with 
subacute peripheral neuropathy.  38 C.F.R. §§ 3.307 (a)(6), 
3.309(e).  Thus, although the veteran may have been exposed 
to herbicides during his period of service in Vietnam, such 
exposure, absent a diagnosis of a disease enumerated in 
section 3.309, is insufficient to presume that his numbness 
and tingling of the fingers and toes were incurred as a 
result of his service.  38 C.F.R. § 3.307(a).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a disability manifested 
by numbness and tingling of the fingers and toes.  Service 
medical records do not show that any disability manifested by 
numbness and tingling of the fingers and toes was manifested 
during service.  There is no diagnosis of numbness and 
tingling of the fingers and toes until many years after 
separation from service. Furthermore, the record includes no 
medical opinions stating that a disability manifested by 
numbness and tingling of the fingers and toes was the result 
of a disease or injury the veteran had in service.  In fact, 
the June 2005 VA examiner noted that the veteran had a work 
documented history of low back injury in September 1990 with 
pain radiating down both legs.  A lumbosacral x-ray in 2002 
showed extensive loss of disc space at the L5/S1 level with 
end plate sclerosis.  The examiner indicated that this most 
likely was the source of the numbness and tingling in the 
lower extremities and possible muscle spasm which was not 
evident during the examination.  

In reaching its decision, the doctrine of reasonable doubt 
has been considered, but the evidence is not in equipoise, or 
evenly balanced.  Therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  A disability manifested by shortness of breath and muscle 
spasms of the legs, arms, back, and neck due to herbicide 
exposure

A review of the record indicates that the veteran served in 
Vietnam.  However, the veteran has not been diagnosed with 
any disability which may be presumed to be the result of 
Agent Orange exposure under the provisions of 38 U.S.C.A. § 
3.309. The evidence of record would not support a finding 
that the veteran was ever diagnosed with any one of the 
diseases subject to presumptive service connection, as listed 
in the regulations.  Chronic obstructive pulmonary disease 
and asthma do not warrant presumptive service connection on 
the basis of exposure to Agent Orange during service.  38 
C.F.R. §§ 3.307 (a)(6), 3.309(e).  Thus, although the veteran 
may have been exposed to herbicides during his period of 
service in Vietnam, such exposure, absent a diagnosis of a 
disease enumerated in section 3.309, is insufficient to 
presume that his chronic obstructive pulmonary disease and 
asthma necessarily were incurred as a result of his service. 
38 C.F.R. § 3.307(a).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for chronic obstructive 
pulmonary disease and asthma.  Service medical records do not 
show that any lung disorder was manifested during service.  
There is no diagnosis of chronic obstructive pulmonary 
disease until many years after separation from service.  The 
January 2005 VA examiner indicated that the veteran's chronic 
obstructive pulmonary disease was likely due to his prolonged 
smoking history.  The examiner noted that there was no 
evidence on the physical examination, chest x-rays, or 
pulmonary function testing for asbestos-related disease 
pleural or parenchymal lung disease.  The examiner stated 
that the veteran's airflow obstruction was most likely due to 
continued smoking, with a possible contribution of asthma as 
this appeared to be a new condition since 1992, when his 
pulmonary function tests were normal.

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, but the evidence is not in equipoise, or 
evenly balanced.  Therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above findings disclose that there is no medical evidence 
that the veteran suffers from a disability manifested by 
muscle spasms of the legs, arms, back, and neck.  The August 
2002 VA examiner noted that the reported muscle pain and 
spasms were not linked to any diagnosis at the present time 
and could not be associated with active service.  The June 
2005 VA examiner found no objective evidence of a disease 
with muscle spasms.  The examiner noted that the veteran's 
back disability was the possible source of muscle spasm which 
was not evident during this examination.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a disability manifested by muscle 
spasms of the legs, arms, back, and neck.  However, there is 
no medical evidence of record, which establishes that the 
veteran currently has a disability manifested by muscle 
spasms of the legs, arms, back, and neck.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

III.  TDIU

The veteran claims that his service-connected hearing loss of 
the left ear and tinnitus renders him unemployable.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In this case, the veteran's 
service-connected disabilities are hearing loss of the left 
ear, rated noncompensable (0 percent disabling) and tinnitus, 
rated as 10 percent disabling with a combined rating of 10 
percent.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his service-connected hearing loss and tinnitus 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

On his application for TDIU in August 1997, the veteran 
indicated that he worked at a shipyard from 1973 to 1990.  He 
indicated that he left his last job due to his disability.  

At his June 2002 VA examination, the summary indicated that 
the veteran's pattern of hearing was sufficient to limit 
communication in background noise conditions.  The loss was 
consistent with the presence of tinnitus and this pattern of 
hearing was noted as warranting bi-neural hearing aid use.  
The examiner noted that comparing the hearing results to 
those of the original examination performed in October 1984 
showed hearing to be virtually unchanged.  Therefore, there 
was no evidence of progression of hearing loss since the 
original examination for service connection.

The March 2003 VA examination found pure tone air and bone 
conduction audiometry showed mild high frequency hearing loss 
in the right ear and mild to moderate high frequency hearing 
loss in the left ear.  Tone decay: negative at 2000 Hz 
bilaterally.  Speech recognition scores of 100 percent right 
ear and 88 percent left ear were achieved at speech presented 
at 64 dBHL right and 72 dBHL left.  

The examiner noted that this pattern of loss was sufficient 
to limit communication and awareness of high frequency 
environmental sounds.  The loss was highly consistent with 
tinnitus.  

The veteran testified at his September 2003 Travel Board 
hearing that he lost his job due to his on the job injury to 
his back in 1990 and could not secure a job specifically due 
to his posttraumatic stress disorder; however, these 
disabilities are not service connected.  There is no medical 
evidence or opinion that the veteran's service connected left 
ear hearing loss and tinnitus alone precludes him from 
substantial gainful employment.  There is no evidence either 
by history or examination that these service connected 
disabilities interfere with his ability to work.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested 
by numbness and tingling of the fingers and toes is denied.

Entitlement to service connection for a disability manifested 
by shortness of breath and muscle spasms of the legs, arms, 
back, and neck is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


